In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-20-00382-CV

 IN THE INTEREST OF B.S., A CHILD            §   On Appeal from the 30th District Court

                                             §   of Wichita County (186,705-A)

                                             §   January 6, 2022

                                             §   Memorandum Opinion by Justice Womack
                                     JUDGMENT
      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and remanded. We reverse the trial court’s judgment and remand

this case to the trial court for further proceedings consistent with this opinion.

      It is further ordered that Appellee shall pay all costs of this appeal, for which let

execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dana Womack
                                         Justice Dana Womack